Citation Nr: 1336445	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  10-23 211	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a right ankle disability, currently evaluated as 10 percent disabling.

2.  Entitlement to an effective date prior to August 26, 2008, for a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel



INTRODUCTION

The Veteran served on active duty from January 2002 to July 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran failed to report for a hearing before the Board scheduled in September 2013.  He has not requested that the hearing be rescheduled. Accordingly, his request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013). 

(The issue of an earlier effective date for the award of TDIU is addressed in the remand that follows the decision below.)


FINDING OF FACT

The Veteran's right ankle disability equates to debility manifesting in no more than moderate limitation of motion.


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for a right ankle disability are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59. 4.71a, Diagnostic Codes 5270, 5271 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

Here, the Veteran was sent a letter in September 2008 that fully addressed all notice elements and was issued prior to the RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Board has reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any evidence with respect to the Veteran's claim that has not been obtained.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2013); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2013); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2013); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2013).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Nevertheless, the Board acknowledges that a claimant may experience varying degrees of disability that might result in different levels of compensation during the claim period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's right ankle disability has been evaluated pursuant to Diagnostic Code 5271.  38 C.F.R. § 4.71a.  Under this code, a 10 percent rating is assigned where there is moderate limitation of motion of the ankle.  A 20 percent rating is assigned where there is marked limitation of motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2013).

A 40 percent evaluation may be assigned for ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.  A 30 percent rating is assignable for ankylosis in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion, between 0 degrees and 10 degrees.  A 20 percent rating may be assigned for ankylosis in plantar flexion, less than 30 degrees.  Diagnostic Code 5270.

Normal range of motion of an ankle is to 20 degrees of dorsiflexion and to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II (2013).

During a VA examination in December 2008, the Veteran indicated that he had giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion, warmth, swelling, tenderness and acute flares with rolling of his ankle on a weekly basis.  He also indicated that he was unable to stand for more than a few minutes and would not walk more than a few yards.  The examiner noted tenderness and guarding of movement with increased laxity.  The range of motion was the same on both sides, from 0 to 20 degrees of dorsiflexion and from 0 to 45 degrees on plantar flexion with no objective evidence of pain with active motion.  The examiner reported significant lateral instability which everted the ankle; stretching the ligament caused instability of the Veteran's gait.  The examiner indicated that the Veteran's chronic right ankle strain was moderate to severe.  X-rays taken at the time of the examination were reported as normal.  The examiner reported that the disability's impact on occupational activities took the form of decreased mobility, weakness or fatigue, and pain.

A December 2009 x-ray of the right ankle indicated no ankle abnormality with no soft tissue damage.

The Board observes that the December 2008 VA examiner noted the Veteran's right ankle strain was moderate to severe; however, there was no indication of a limitation of range of motion or pain with range of motion on objective examination.  In order to assign a higher rating under Diagnostic Code 5270, there must be marked limitation of motion or disability tantamount thereto.  Here, there is no objective evidence of such limitation.  Thus, there is no basis for a higher evaluation for the Veteran's right ankle.  Even considering functional losses due to the noted problems of weakness, fatigue, and pain, there has been no indication that such difficulties have caused disability equating to marked limitation of motion.  Indeed, there were no objective indications of these problems on examination, and as noted above, the Veteran had full range of motion.  The Board concludes, accordingly, that the preponderance of the evidence is against the claim for an increased rating for the Veteran's right ankle disability.

Additionally, the Veteran does not have malunion of the tibia or fibula.  All x-rays show the Veteran's right ankle to be normal.  Thus, Diagnostic Code 5262 is not for application.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring referral of the claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of service-connected ankle disabilities, to wit marked limitation or ankylosis, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder, especially as the provisions of 38 C.F.R. §4.40 (2013) are considered.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.


ORDER

Entitlement to an increased rating for a right ankle disability is denied.

REMAND

By a January 2011 rating decision, the RO granted TDIU, effective from April 23, 2009.  Correspondence received in March 2011 can reasonably been construed as a disagreement with the effective date of the grant.  Even though the agency of original jurisdiction (AOJ) later changed the effective date to August 26, 2008, there has been no indication that the Veteran's disagreement was thereafter withdrawn.  Accordingly, the Board is required to remand this issue for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, this issue is REMANDED for the following action.

The AOJ should issue a statement of the case on the question of entitlement to an effective date earlier than August 26, 2008, for the award of TDIU.  If, and only if, the Veteran files a timely substantive appeal, the case should be returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


